 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8                                                  ***

 9    JAYSEN PATTERSON,                                      Case No. 2:18-cv-02191-JAD-BNW

10                                          Plaintiff,               ORDER
                v.
11
      ROMEO ARANAS, et al.,
12
                                       Defendants.
13

14

15   I.        DISCUSSION

16             Before the Court are multiple motions filed pro se by Plaintiff in this civil rights

17   action.

18             A. Motion to Amend and Motions to File Extended Complaints

19             On November 14, 2018, Plaintiff, a pro se prisoner, submitted a civil rights

20   complaint pursuant to 42 U.S.C. § 1983 along with a motion for leave of court to file an

21   extended complaint. (ECF No. 1-1, 2.) On March 12, 2019, Plaintiff filed a motion for

22   leave of court to file an amended complaint and extended complaint and included a first

23   amended complaint. (ECF No. 5, 5-1).                The Court grants Plaintiff’s March 12, 2019

24   motion to file an extended and amended complaint (ECF No 5). The Court denies the

25   November 14, 2018 motion for leave of court to file an extended complaint (ECF No. 2)

26   as moot because Plaintiff has replaced the original complaint with the first amended

27   complaint.

28

                                                         1
 1
             B. Motion for Judicial Notice
 2
             Plaintiff has filed a motion for this Court to take judicial notice of decisions from the
 3
     District of Massachusetts and the Eastern District of Pennsylvania for purposes of
 4
     screening Plaintiff’s complaint. (ECF No. 4). In the motion, Plaintiff essentially asks this
 5
     Court, for purposes of screening the complaint, to accept the analysis and legal
 6
     conclusions in two district court decisions regarding the nature of gender dysphoria and
 7
     the applicability of the Americans with Disabilities Act to gender dysphoria.1 (Id. at 2-6).
 8
             A court “may judicially notice a fact that is not subject to reasonable dispute
 9
     because it: (1) is generally known within the trial court's territorial jurisdiction; or (2) can
10
     be accurately and readily determined from sources whose accuracy cannot reasonably
11
     be questioned.”       Fed.R.Evid. 201 (emphasis added).                When a court is determining
12
     whether a complaint states a claim, the court may not take judicial notice of another
13
     court’s opinion for the truth of the facts cited in that opinion. Lee v. City of Los Angeles,
14
     250 F.3d 668, 690 (9th Cir. 2001); see also M/V Am. Queen v. San Diego Marine Const.
15
     Corp., 708 F.2d 1483, 1491 (9th Cir. 1983) (holding that a court may not take judicial
16
     notice of judicial proceedings or records in order to supply facts essential to support a
17
     contention or cause before it).
18
             Thus, it would be inappropriate for the Court to take judicial notice of other courts’
19
     factual findings, legal analysis, or legal conclusions regarding the nature of gender
20
     dysphoria and regarding whether the Americans with Disabilities Act may provide
21
     protection for persons with gender dysphoria. The Court therefore denies the motion for
22
     judicial notice. As with all screening orders, when screening Plaintiff’s first amended
23
     complaint, the Court will accept as true the factual allegations in the complaint and
24

25

26
     1
      In particular, Plaintiff wishes to have the Court rely on these cases for purposes of screening Counts 2
27   and 3 of the original complaint. (Id. at 4.) That complaint is no longer the operative complaint as Plaintiff
     has filed the first amended complaint. The Court assumes, however, that Plaintiff wishes to have the Court
28   adopt the findings, analysis, and conclusions of the two cases for purposes of screening the first amended
     complaint.
                                                          2
 1
     consider the applicable law to determine whether Plaintiff states colorable claims. See
 2
     Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th Cir. 1996).
 3
            C. Motions Re: Expert Witness and Mental Health Records
 4
            Plaintiff has filed a motion to appoint an independent expert witness to establish
 5
     the relevant standard of care for transgender inmates and to assist the court and jury in
 6
     understanding the impact of gender dysphoria on a person’s mental health and the need
 7
     for Plaintiff to be treated by a medical professional that is not associated with the Nevada
 8
     Department of Corrections. (ECF No. 6.) Plaintiff also has filed a motion for an order to
 9
     allow Plaintiff to review and obtain certain mental health records for purposes of
10
     presenting evidence in support of the claims in this action. (ECF No. 7.)
11
            As discussed above, at the screening stage, the Court accepts a plaintiff’s
12
     allegations as true. Plaintiff’s first amended complaint has not yet been served. The case
13
     is still in the screening stage and is not yet at the point in the proceedings where discovery
14
     or the presentation of evidence to the court or a jury is appropriate. The Court therefore
15
     denies these motions as premature without prejudice to Plaintiff renewing such motions
16
     at the appropriate time.
17
     II.    CONCLUSION
18
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s March 12, 2019 motion
19
     to file an extended and amended complaint (ECF No 5) is granted.
20
            IT IS FURTHER ORDERED that the November 14, 2018 motion for leave of court
21
     to file an extended complaint (ECF No. 2) is denied as moot.
22
            It is further ordered that Plaintiff’s motion for judicial notice (ECF No. 4) is denied.
23
            It is further ordered that Plaintiff’s motion for an independent expert (ECF No. 6)
24
     and Plaintiff’s motion for mental health records (ECF No. 7) are denied as premature
25
     without prejudice to Plaintiff renewing those motions at the appropriate time.
26
            DATED: September 10, 2019
27

28                                              UNITED STATES MAGISTRATE JUDGE

                                                   3
